Name: Commission Implementing Regulation (EU) 2018/608 of 19 April 2018 laying down technical criteria for electronic tags for marine equipment (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: maritime and inland waterway transport;  technology and technical regulations;  transport policy;  electronics and electrical engineering
 Date Published: nan

 20.4.2018 EN Official Journal of the European Union L 101/64 COMMISSION IMPLEMENTING REGULATION (EU) 2018/608 of 19 April 2018 laying down technical criteria for electronic tags for marine equipment (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2014/90/EU of the European Parliament and of the Council of 23 July 2014 on marine equipment and repealing Council Directive 96/98/EC (1), and in particular Article 11(4) thereof, Whereas: (1) Directive 2014/90/EU confers implementing powers upon the Commission in order to lay down appropriate technical criteria as regards the design, performance, affixing and use of those electronic tags. (2) A cost-benefit analysis (2) was carried out and gave a positive assessment of the use of electronic tags as a supplement to the wheel mark. (3) Electronic tagging of marine equipment does not require heavy investment but brings about benefits to manufacturers, ship owners and operators and market surveillance authorities. (4) The specifications provided for in this Regulation draw on a comparison of available technologies performed in the framework of the cost-benefit analysis, as well as on its suggestions for the appropriate structure of the codes used for the identification of marine equipment. (5) The comparison of existing data carriers and data exchange architectures in the framework of the cost-benefit analysis resulted in the recommendation to use data matrix codes and radio-frequency identification (RFID) as the most appropriate technologies. (6) The cost-benefit analysis also indicated that the limited data storage capacity on the electronic tag implies that the information on the electronic tag has to provide a link to databases where more detailed information can be found. The data matrix codes and radio frequency identification (RFID) specified by this Regulation contain the key information able to provide for such a link. (7) Consequently, a unique identification of marine equipment, based on a standardised code structure independent from the electronic tag type should be used. Such an identification should be flexible enough to enable the direct access of users to the most relevant databases for marine equipment. (8) The format of encoding the required information on the data carrier should be based on ISO standards. The format should also allow for the possibility to encode additional information for the use of the manufacturers, in particular as manufacturers should be able to embed into the data carrier additional security features in order to better identify counterfeited products. (9) In order to be easily retrievable by visual inspection, marine equipment with electronic tags which replace the wheel mark should display an appropriate symbol. (10) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Safe Seas and the Prevention of Pollution from Ships (COSS), HAS ADOPTED THIS REGULATION: Article 1 For the purposes of this Regulation, the following definitions shall apply: (1) electronic tag means a marker with radio frequency identification (RFID) or with a data matrix code; (2) application identifier means a numeric prefix used to define the meaning and format of encoded data elements. Article 2 Manufacturers of marine equipment may use the following electronic tags as specified in the Annex: (a) RFID tags affixed permanently on a marine equipment item; (b) optically readable tags containing data matrix codes affixed permanently on a marine equipment item; or (c) optically readable tags containing data matrix codes permanently marked on a marine equipment item. Article 3 RFID electronic tags which replace the wheel mark shall visibly, legibly and indelibly display the symbol set out in points 3.1 or 3.2 of the Annex, either on the tags themselves or adjacent to them. Marine equipment with optically readable tags containing data matrix codes which replace the wheel mark shall visibly, legibly and indelibly display the symbol set out in point 3.3 of the Annex, either on the tags themselves or adjacent to them. Article 4 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 April 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 257, 28.8.2014, p. 146. (2) The possible introduction of an electronic tag as a supplement or a replacement of the wheel mark in marine equipment, Call for Tenders No MOVE/D2/2015-372 V1.0 of the European Commission DG Mobility and Transport. ANNEX 1. Identification of marine equipment 1.1. Electronic tags for marine equipment shall comprise an electronically readable identification in radio frequency identification (RFID) or optically readable data matrix code containing the following information: (a) an appropriate application identifier in accordance with ISO/IEC 15434:2006 and ISO/IEC 15418:2016, using either an ASC MH10 Data Identifier or a GS1 Application Identifier; (b) the type of conformity assessment module(s) set out in Annex II to Directive 2014/90/EU used for the conformity assessment [one digit alphabetical]; (c) the notified body identification number assigned by the Commission in accordance with point 3.1 of Annex IV to Directive 2014/90/EU [4 digits]; (d) the number(s) of the unit verification (Module G) or EC type examination and conformity to type certificates (Module B and D, E or F) [maximum 20 alpha-numeric digits]. 1.2. In addition to the information provided pursuant to point 1.1, electronic tags may also contain information relating to the production site number, a product code, the lot or batch number and/or additional information designed by the manufacturer in accordance with ISO/IEC 15434:2006 [using either ASC MH10 Data Identifiers or GS1 Application Identifiers]. 1.3. Examples: Modules B+D: [see point 1.2.] + ([appropriate identifier]) B 0575 40123 + D 0038 040124 Modules B+E: [see point 1.2.] + ([appropriate identifier]) B 0575 40123 + E 0038 040125 Modules B+F: [see point 1.2.] + ([appropriate identifier]) B 0575 40123 + F 0038 040126 Module G: [see point 1.2.] + ([appropriate identifier]) G 0575 040126. 2. Electronic tags 2.1. RFID tags RFID transponders shall operate in the frequency range of 860 MHz to 960 MHz in accordance to ISO/IEC 18000-6:2004 Type C. The electronic tag shall be firmly affixed to the marine equipment concerned in a durable way and so as to ensure that the electronic tag will be able to be read as intended for the expected lifetime of the marine equipment. 2.2. Data matrix codes Data matrix codes shall be in accordance with ISO/IEC 16022:2006. The electronic tag shall be marked on or firmly affixed to the marine equipment concerned in a durable way and so as to ensure that the electronic tag will be able to be read as intended for the expected lifetime of the marine equipment. 3. Symbols 3.1. 3.2. 3.3.